t c summary opinion united_states tax_court inez t morin petitioner v commissioner of internal revenue respondent docket no 6078-o00s filed date inez t morin pro_se ric hulshoff and jordan musen for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for the year and an addition_to_tax under sec_665l1 a of dollar_figure we must decide whether petitioner is entitled to deduct schedule c expenses in amounts greater than respondent has determined whether petitioner has additional self-employment_income and whether petitioner is liable for an addition_to_tax under sec_6651 a petitioner failed to substantiate her deductions on audit she failed to stipulate matters with respondent before trial at trial she refused to stipulate matters which she said were correct the court took a long recess for stipulation purposes although respondent was willing to concede a number of items in petitioner’s favor she still refused to stipulate finally only after the intervention of the court did petitioner stipulate in part to the limited extent stipulated the facts are so found petitioner resided in sylmar california at the time her petition was filed petitioner reported dollar_figure as other income from services as a notary public on her schedule c profit or loss from business for morin business services mbs petitioner deducted dollar_figure in total expenses from dollar_figure of gross_receipts for a net profit of dollar_figure on her first schedule c petitioner described mbs as an accounting bookkeeping and income_tax business on her second schedule c for a joyful wedding which was described as minister services petitioner deducted dollar_figure of total expenses from dollar_figure of gross_receipts for a net profit of dollar_figure respondent disallowed dollar_figure of deductions for the first schedule c and dollar_figure for the second schedule c because petitioner did not establish that the business_expenses shown on her return were paid_or_incurred during the taxable_year and that the expenses were ordinary and necessary to her businesses at trial respondent conceded that petitioner was engaged in two businesses respondent in the notice_of_deficiency determined that the dollar_figure amount reported as other income for notary public services was gross_receipts of mbs and was subject_to self- employment_tax the notice_of_deficiency attributed another dollar_figure of income to gross_receipts of mbs but respondent conceded this amount at trial deductions are strictly a matter of legislative grace 503_us_79 292_us_435 taxpayers must substantiate claimed deductions 65_tc_87 affd per curiam 540_f2d_821 5th cir moreover taxpayers must keep sufficient records to establish the amounts of the deductions 43_tc_824 sec_1_6001-1 income_tax regs sec_7491 does not change a taxpayer’s obligation to substantiate deductions 116_tc_438 generally except as otherwise provided by sec_274 when evidence shows that a taxpayer incurred a deductible expense but the exact amount cannot be determined the court may approximate the amount bearing heavily if it chooses against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the court however must have some basis upon which an estimate can be made 85_tc_731 sec_274 imposes stringent substantiation requirements for the deduction of travel_expenses automobile expenses and entertainment_expenses taxpayers must substantiate by adequate_records certain items in order to claim deductions such as the amount and place of each separate expenditure the property’s business and total usage the date of the expenditure or use and the business_purpose for an expenditure or use sec_274 sec_1_274-5t temporary income_tax regs fed reg date to substantiate a deduction by means of adequate_records a taxpayer must maintain an account book diary log statement of expense trip sheet and or other documentary_evidence which in combination are sufficient to establish each element of expenditure or use sec_1_274-5t temporary income_tax regs fed reg nov travel automobile and entertainment_expenses cannot be estimated under cohan 50_tc_823 affd per curiam 412_f2d_201 2d cir petitioner did not have any books_or_records she did not have a diary a log or trip sheets relating to her travel at trial petitioner had little evidence to support many of her claimed deductions many expenses appeared to be personal expenses nondeductible under sec_262 petitioner provided some substantiation for business_expense deductions and respondent conceded that she was entitled to most of those deductions petitioner was asked whether she could provide for mbs any kind of books_or_records that might show that she had any reason to travel that year petitioner’s answer was not with me no petitioner failed to comply with the strict substantiation rules of sec_274 and is not entitled to deduct any travel meals and entertainment_expenses as to the claimed dollar_figure bad_debt deduction for mbs petitioner said ‘t mean it’s not worth the headache to point out all the returned checks and matching it sic to my deposits so she conceded this issue respondent belatedly provided made substantial concessions after reviewing the material petitioner this should prove to petitioner that a wiser course than the one she followed in this case would be to provide respondent with information when it is requested the court has reviewed the evidence and finds some instances in which we allow petitioner additional deductions under the cohan_rule keeping in mind the admonition that we bear heavily against petitioner whose inexactitude is of her own making and the concept that we must have some basis upon which an estimate can be made the rounded amounts of respondent’s concessions the court’s additional allowances forth below for mbs bxpenses advertising bad_debts car and truck depreciation legal office business property repairs taxes licenses travels meals utilities wages other expenses deductions claimed respondent conceded dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number additional allowances dollar_figure and the total allowed are set total allowed dollar_figure big_number dollar_figure accordingly we find that petitioner is entitled to deduct a total of dollar_figure of expenses for mbs on her second schedule c for her joyful wedding business petitioner deducted a total of dollar_figure in expenses the amounts claimed and the rounded amounts respondent conceded are set forth below deductions respondent expenses claimed conceded advertising dollar_figure dollar_figure bad_debt sec_75 office bank charge sec_194 licenses big_number big_number misc telephone dollar_figure dollar_figure petitioner did not have any other credible_evidence we find that she is entitled to deduct dollar_figure of expenses for the joyful wedding business petitioner reported dollar_figure as other income from notary public services respondent determined that the dollar_figure was part of petitioner’s gross_receipts for mbs and that it was subject_to self-employment_tax income from services as a notary public is not subject_to the self-employment_tax sec_1402 sec_1 c -2 b income_tax regs however petitioner had no records of a notary public business or any other evidence to show she was entitled to exclude dollar_figure from self-employment_income when asked about her notary records petitioner stated it’s just a lot of paperwork i didn’t bring that i didn’t bring the details she did have a notary seal accordingly we allow her to exclude dollar_figure from self-employment_income as income from services as a notary public the remaining dollar_figure is subject_to self-employment_tax under sec_1401 petitioner is entitled to the corresponding deduction under sec_164 on all self- employment_tax imposed by sec_1401 sec_6651 imposes an addition_to_tax for failure_to_file a return on time the addition equal sec_5 percent for each month that the return is late not to exceed percent additions to tax under sec_6651 are imposed unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect sec_7491 does not change the taxpayer’s burden_of_proof in this respect 116_tc_438 reasonable_cause requires a taxpayer to demonstrate that she exercised ordinary business care and prudence 469_us_241 willful neglect is defined as a conscious intentional failure or reckless indifference id pincite petitioner’s return was untimely filed on date even though it bore a signature date of date petitioner did not show reasonable_cause why the return was not timely filed a comparison of the signature date and the filing_date leads to the conclusion that the late filing was due to willful neglect we conclude that petitioner is liable for an addition_to_tax under sec_665l1 a for failure to timely file her return contentions that we have not addressed are moot irrelevant or meritless reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
